           Case 1:21-cv-00413-CG Document 9 Filed 08/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JULIE STUMP,

                      Plaintiff,

v.                                                                No. CV 21-00413 CG

KILOLO KIJAKAZI,1
Commissioner of the
Social Security Administration,

                      Defendant.

     ORDER EXTENDING TIME TO FILE ADMINSTRATIVE RECORD AND ANSWER

        THIS MATTER is before the Court on Defendant Commissioner Kilolo Kijakazi’s

Unopposed Motion for Extension of Time to File the Electronic Certified Administrative

Record and Answer or Otherwise Respond to Plaintiff’s Complaint (the “Motion”), (Doc.

8), filed July 31, 2021. The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that the Commissioner shall have until October

1, 2021, to file the Electronic Certified Administrative Record and Answer to Plaintiff’s

Complaint.

        IT IS SO ORDERED.



                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on July
9, 2021.
